 1   Lincoln D. Bandlow (SBN: 170449)
     Lincoln@BandlowLaw.com
 2   Rom Bar-Nissim (SBN: 293356)
     Rom@BandlowLaw.com
 3   Law Offices of Lincoln Bandlow, P.C.
     1801 Century Park East, Suite 2400
 4   Los Angeles, CA 90067
     Telephone: 310.556.9680
 5   Facsimile: 310.861.5550
 6   Attorneys for Defendants
     Ted Entertainment, Inc., Teddy Fresh, Inc.,
 7   Ethan Klein and Hila Klein
 8

 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11

12   TRILLER FIGHT CLUB II LLC, a              Case No.: 2:21-cv-03942-JAK-KS
     Delaware limited liability company,
13
                              Plaintiff,       REQUEST FOR JUDICIAL NOTICE
14                                             IN SUPPORT OF DEFENDANTS’
                                               MOTION TO DISMISS
15         v.                                  PLAINTIFF’S SECOND AMENDED
                                               COMPLAINT PURSUANT TO
16   TED ENTERTAINMENT, INC., a                F.R.C.P. 12(b)(6)
     California corporation; TEDDY
17   FRESH, INC., a California                 [Notice of Motion and Motion;
     corporation; ETHAN KLEIN, an              Declarations of Ethan Klein and Lincoln
18   individual; HILA KLEIN, an                D. Bandlow, Notice of Lodging, and
     individual; and DOES 1-10                 Compendium of Exhibits filed
19
                                               concurrently herewith]
20                      Defendants.

21                                             Assigned to: Hon. John A. Kronstadt

22                                             Date: November 22, 2021
23                                             Time: 8:30 a.m.
                                               Place: Courtroom 10B
24

25

26

27

28


                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1         TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2         PLEASE TAKE NOTICE that, pursuant to Rule 201 of the Federal Rules
 3   of Evidence (“FRE”), defendants Ted Entertainment, Inc. (“TEI”), Teddy Fresh,
 4   Inc., Ethan Klein and Hila Klein (collectively, “Defendants”) respectfully request
 5   that this Court take judicial notice of the following concurrently-lodged documents
 6   to Defendants’ Compendium of Exhibits and Notice of Lodging:
 7         1.     The May 6, 2021 Order (the “5/6/21 Order”) of the Honorable Percy
 8   Anderson that was entered in the United States District Court for Central District of
 9   California case entitled Triller, Inc. v. Filmdaily.com et al. (Case No. 2:21-cv-
10   03502-PA-RAO) (the “Filmdaily Action”), a true and correct copy of which is
11   concurrently lodged with Defendants’ Compendium of Exhibits as Exhibit A. See
12   Declaration of Lincoln D. Bandlow (“LDB Decl.”), ¶ 2.
13         2.     The audiovisual work of plaintiff Triller Fight Club II, LLC
14   (“Triller”), entitled Jake Paul vs. Ben Askren (the “Broadcast”), a true and correct
15   screen capture video of which is concurrently lodged with Defendants’
16   Compendium of Exhibits and Notice of Lodging as Exhibit B. See Declaration of
17   Ethan Klein (“Klein Decl.”), ¶ 2.
18         3.     The webpage for TEI’s podcast episode entitled Jake Paul Fight Was
19   A Disaster – H3 Podcast #244 (the “4/22/21 Podcast”), a true and correct printout
20   of which is concurrently lodged with Defendants’ Compendium of Exhibits as
21   Exhibit C. Klein Decl., ¶ 3.
22         4.     The webpage for the unlisted video entitled Jake Knockout that was
23   referred to in the 4/22/21 Podcast (the “Reference Video”), a true and correct
24   printout of which is concurrently lodged with Defendants’ Compendium of Exhibits
25   as Exhibit D. Klein Decl., ¶ 4.
26         5.     YouTube’s definition of the terms “public video,” “unlisted video,”
27   and “private video” from the YouTube Help article entitled “Change video privacy
28   settings” (the “YouTube Video Privacy Article”), a true and correct printout of

                                             1
                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   which is concurrently lodged with Defendants’ Compendium of Exhibits as Exhibit
 2   E. See Klein Decl., ¶ 5.
 3          6.     The Reference Video, a true and correct copy of which is concurrently
 4   lodged with Defendants’ Compendium of Exhibits and Notice of Lodging as
 5   Exhibit F. See Klein Decl., ¶ 6.
 6          7.     YouTube’s requirements for participation in the YouTube Partner
 7   Program from the YouTube Help article entitled “YouTube Partner Program
 8   overview & eligibility” (“YouTube Partner Eligibility Article”), a true and correct
 9   printout of which is concurrently lodged with Defendants’ Compendium of Exhibits
10   as Exhibit G.
11          8.     The 4/22/21 Podcast, a true and correct copy of which is concurrently
12   lodged with Defendants’ Compendium of Exhibits and Notice of Lodging as
13   Exhibit H. See Klein Decl., ¶ 8.
14          9.     Triller, Inc’s initial complaint that was filed in the Filmdaily Action
15   (“Initial Filmdaily Complaint”), a true and correct copy of which is concurrently
16   lodged with Defendants’ Compendium of Exhibits as Exhibit I. See LDB Decl.,
17   ¶ 3.
18          10.    Judge Anderson’s April 28, 2021 Order to Show Cause that was
19   entered in the Filmdaily Action (the “4/28/21 OSC”), a true and correct copy of
20   which is concurrently lodged with Defendants’ Compendium of Exhibits as
21   Exhibit J. See LDB Decl., ¶ 4.
22          11.    Triller’s First Amended Complaint that was filed in the Filmdaily
23   Action (the “Filmdaily FAC”), a true and correct copy of which is concurrently
24   lodged with Defendants’ Compendium of Exhibits as Exhibit K. See LDB Decl.,
25   ¶ 5.
26          12.     Triller’s Response to the 4/28/21 OSC (“Response to the OSC”) that
27   was filed in the Filmdaily Action, a true and correct copy of which is concurrently
28   lodged with Defendants’ Compendium of Exhibits as Exhibit L. See LDB Decl.,

                                               2
                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   ¶ 6.
 2          13.     The complaint of Triller, LLC against Defendants that was filed in
 3   Los Angeles Superior Court entitled Triller, LLC v. Ted Entertainment, Inc. (Case
 4   No. 21SMCV01225) (“Tortious Interference Action”), a true and correct copy of
 5   which is concurrently lodged with Defendants’ Compendium of Exhibits as
 6   Exhibit O. See LDB Decl., ¶ 10.
 7          14.    The definition of the word “stream” from Merriam-Webster’s online
 8   dictionary, a true and correct printout of which is concurrently lodged with
 9   Defendants’ Compendium of Exhibits as Exhibit P. See Klein Decl., ¶ 9.
10          As set forth in more detail below, these documents are properly subject to
11   judicial notice as they are “adjudicative fact” that are “not subject to reasonable
12   dispute” in that they are capable of accurate and ready determination by resort to
13   sources whose accuracy cannot reasonably be questioned. See FRE Rule 201.
14   I.     DOCUMENTS SUBJECT TO JUDICIAL NOTICE UNDER THE
15          INCORPORATION BY REFERENCE DOCTRINE (EXHIBITS A, C,
16          D, E, F, G, H)
17          In ruling on a F.R.C.P. Rule 12(b)(6) motion, the Ninth Circuit has
18   repeatedly affirmed the “incorporation by reference” doctrine – whereby Courts
19   must consider the contents of extrinsic documents in “situations in which the
20   plaintiff’s claim depends on the contents of document, the defendant attaches the
21   document to its motion to dismiss, and the parties do not dispute the authenticity of
22   the document”. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005).1
23          For copyright infringement actions, the allegedly infringing and infringed
24   works identified in the complaint are properly before the court under this doctrine
25   of incorporation by reference. See Rearden LLC v. Walt Disney Company, 293
26   1
      See also Beverly Oaks Physicians Surgical Center, LLC v. Blue Cross and Blue
     Shield of Illinois, 983 F.3d 435, 439 (9th Cir. 2020);United States v. Corinthian
27   Colleges, 655 F.3d 984, 998-99 (9th Cir. 2011 In re Stac Electronics Securities
28   Litigation, 89 F.3d 1399, 1405 fn. 4 (9th Cir. 1996); Parrino v. FHP, Inc., 146 F.3d
     699, 706 (9th Cir. 1998); Branch v. Tunnell, 14 F.3d 449, 453-54 (9th Cir. 1994).
                                               3
                  DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   F.Supp.3d 963, 969 (N.D. Cal. 2018) (incorporating various items referred to in a
 2   copyright infringement complaint, including various motion pictures); Marcus v.
 3   ABC Signature Studios, Inc., 279 F.Supp.3d 1056, 1062-63 (C.D. Cal. 2017)
 4   (incorporating script and DVD of television show referred to in the complaint);
 5   Shame on You Productions, Inc. v. Elizabeth Banks, 120 F.Supp.3d 1123, 1144-45
 6   (C.D. Cal. 2015) (same).
 7         When a document is incorporated by reference into the complaint, the Court
 8   “need not accept as true … allegations that contradict facts that … are referred to in
 9   the complaint”. Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000).2
10         In copyright infringement actions, the works that are incorporated by
11   reference “supersede and control contrary descriptions of them, including any
12   contrary allegations, conclusions or descriptions of the works contained in the
13   pleadings.” Peter F. Gaito Architecture, LLC v. Simone Development Corp., 602
14   F.3d 57, 64 (2d Cir. 2010).
15         The very purpose of the “incorporation by reference” doctrine is to “prevent
16   plaintiffs from surviving a Rule 12(b)(6) motion by deliberately omitting
17   documents upon which their claims are based.” Swartz v. KPMG LLP, 476 F.3d
18   756, 763 (9th Cir. 2007) (internal ellipses omitted) (citing Lee v. City of Los
19   Angeles, 250 F.3d 668, 688 (9th Cir. 2001)).
20         Here, the Broadcast (Exhibit A), Reference Video (Exhibit F) and the
21   2
      See also Groves v. Kaiser Foundation Health Plan, Inc., 32 F.Supp.3d 1074, 1079
     fn. 4 (N.D. Cal. 2014) (“Though a court generally is obligated to regard the well-
22   pleaded facts of a complaint as true when deciding a Rule 12(b)(6) motion, that
23   principle gives way when the allegations contradict documents attached to the
     complaint or incorporated by reference.”) (citing Knievel, 393 F.3d at 1076; Lazy Y
24   Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008)); eCash Technologies,
     Inc. v. Guagliardo, 210 F.Supp.2d 1138, 1144 fn. 7 (C.D. Cal. 2001) (“The Court
25   may disregard allegations in the First Amended Counterclaim if they contradicted
26   by facts established by reference to documents attached as exhibits to the
     Counterclaim, or upon which it necessarily relies”) (citing Durning v. First Boston
27   Corp., 815 F.2d 1265, 1267 (9th Cir. 1987); Mullis v. United States Bankruptcy
     Court, 828 F.2d 1385, 1388 (9th Cir. 1987)).
28

                                             4
                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   4/22/21 Podcast (Exhibit H) are explicitly referred to in Triller’s Second Amended
 2   Complaint (“SAC”) and form the basis of all of Triller’s claims. See SAC, ¶¶ 1-2,
 3   4-7, 11-12, 20-28, 30-36 and 38-44. Therefore, these three videos are the proper
 4   subject of judicial notice pursuant to the “incorporation by reference” doctrine.
 5         Further, the webpages for the 4/22/21 Podcast (Exhibit C) and Reference
 6   Video (Exhibit D) are referred to in the SAC and serve as a basis for all of Triller’s
 7   claims. See SAC, ¶¶ 3, 5, 13, 24, 28, 32, 36, 41 and 44. Therefore, the printouts for
 8   the webpages for the 4/22/21 Podcast and Reference Video are the proper subject of
 9   judicial notice pursuant to the “incorporation by reference” doctrine.
10         Finally, the webpages containing YouTube’s: (1) eligibility requirements for
11   participation in the YouTube Partner Program (Exhibit G); and (2) definitions for
12   “public video,” “unlisted video” and “private video” (Exhibit E) are referred to in
13   the SAC and serve as the basis for all of Triller’s claims. See SAC, ¶¶ 3, 5, 13, 24,
14   26, 28, 32, 34-36, 41 and 43-44. Therefore, the printouts of the YouTube Video
15   Privacy Article and YouTube Partner Eligibility Article are the proper subject of
16   judicial notice pursuant to the “incorporation by reference” doctrine.
17   II.   DOCUMENTS SUBJECT TO JUDICIAL NOTICE AS PUBLIC
18         RECORDS (EXHIBITS A, J, K, L, M, O)
19         It is axiomatic that courts “may take judicial notice of court filings and other
20   matters of public record.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d
21   741, 746 fn. 6 (9th Cir. 2006) (citing Burbank-Glendale-Pasadena Airport
22   Authority v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)).
23         Here, the following documents are court filings from the Filmdaily Action:
24   (1) the 5/6/21 Order (Exhibit A); (2) the Filmdaily Initial Complaint (Exhibit J);
25   (3) the Filmdaily FAC (Exhibit K); (4) the 4/28/21 OSC (Exhibit L); and
26   (5) Triller’s Response to the OSC (Exhibit M). In addition, the complaint from the
27   Tortious Interference Action (Exhibit O) is also a court filing. Therefore, these
28   documents are the proper subject of judicial notice.

                                             5
                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   III.   DEFINITIONS AND WEBSITES SUBJECT TO JUDICIAL NOTICE
 2          (EXHIBITS C, D, E, G, P)
 3          It is well-established that “[d]ictionary definitions are [the] proper subject for
 4   judicial notice.” Threshold Enterprises Ltd. v. Pressed Juicery, Inc., 445 F.Supp.3d
 5   139, 146 (N.D. Cal. 2020) (citing Gonzalez v. Guzman, Case No. 17-cv-21-GPC-
 6   BGS, 2017 WL 5446087, at *3 fn. 4 (S.D. Cal. Nov. 14, 2017); Rugg v. Johnson &
 7   Johnson, Case No. 17-cv-5010-BLF, 2018 WL 3023493, at *3 fn. 3 (N.D. Cal. June
 8   18, 2018).
 9          Courts may also take judicial notice of the definitions for a term of art for a
10   particular industry or company. See Terraza v. Safeway, Inc., 241 F.Supp.3d 1057,
11   1067 (N.D. Cal. 2017) (“the Court takes judicial notice of the definition of various
12   investment terms, which are publicly available on the Investopedia website and the
13   Stable Value Investment Association website”).
14          It is equally well-established that “websites and their contents may be
15   judicially noticed.” Threshold Enterprises, 445 F.Supp.3d at 146 (citing Pacific
16   Overlander, LLC v. Kauai Overlander, Case No. 18-cv-2142-KAW, 2018 WL
17   3821070, at *2 (N.D. Cal. Aug 10, 2018); Caldwell v. Caldwell, Case No. 05-cv-
18   4166-PJH, 2006 WL 618511, at *4 (N.D. Cal. Mar. 13, 2006); Datel Holdings Lrtd.
19   v. Microsoft Corp., 712 F.Supp.2d 974, 984 (N.D. Cal 2010); 2Die4Kourt v. Hillair
20   Capital Management, LLC, Case No. 16-cv-1304-JVS-DFM, 2016 WL 4487895, at
21   *1 fn. 1 (C.D. Cal. Aug 23, 2016)).
22          Here, the webpages for the 4/22/21 Podcast (Exhibit C) and Reference Video
23   (Exhibit D) are the proper subjects of judicial notice. The 4/22/21 Podcast is
24   publicly available on YouTube at the URL: https://youtu.be/bfKPts4BJkA. The
25   webpage for the Reference Video was available on YouTube at the URL:
26   https://www.youtube.com/watch?v=-G7u36dpmL8.3 Therefore, these webpages
27   3
      As of May 3, 2021, the Reference Video was changed from “unlisted” to
     “private.” If one were to click the link to the Reference Video, the individual will
28   (continued).

                                                 6
                    DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   and their contents are the proper subjects of judicial notice.
 2         Also, Exhibit E is a printout of the YouTube Privacy Settings Article entitled
 3   “Change video privacy settings” and contains the definitions/meaning of the terms
 4   “public video,” “unlisted video,” and “private video.” These are terms of art unique
 5   to YouTube and the YouTube Privacy Settings Article contains the
 6   definitions/meaning of these terms. Further, the YouTube Privacy Settings Article
 7   is a printout of a public website, which is available at:
 8   https://support.google.com/youtube/answer/157177?co=GENIE.Platform%3DDesk
 9   top&hl=en#zippy=%2Cunlisted-videos%2Cprivate-videos%2Cpublic-videos.
10   Therefore, Exhibit E is the proper subject of judicial notice.
11         Additionally, Exhibit G is printout of the YouTube Partner Program Article
12   entitled “YouTube Partner Program overview & eligibility” and contains
13   YouTube’s requirements for eligibility to apply for the YouTube Partner Program
14   and monetize YouTube videos. The requirements and terms applicable for
15   eligibility into the YouTube Partner Program are terms of art to YouTube and the
16   YouTube Partner Program Article contains the definition/meaning of those terms
17   and requirements. Moreover, the YouTube Partner Program Article is a printout of
18   a public website, which is available at:
19   https://support.google.com/youtube/answer/72851?hl=en. Therefore, Exhibit G is
20   the proper subject of judicial notice.
21         Finally, Exhibit P is printout of Merriam Webster’s online dictionary
22   definition of the word “stream,” which includes the word’s application to the digital
23   context. Further, Exhibit P is a printout of a public website, which is available at:
24   https://www.merriam-webster.com/dictionary/stream. Therefore, Exhibit P is the
25   proper subject of judicial notice.
26   be greeted with a black box that states: “Video unavailable” and “This video is
     private.” Currently, the Reference Video is only accessible by TEI. Should the
27   Court wish to confirm the printout of the webpage for the Reference Video,
     Defendants can make arrangements for the Court to view the webpage for the
28   Reference Video with sufficient advance notice.
                                              7
                 DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
 1   IV.   CONCLUSION
 2         For the reasons stated above, Defendants respectfully request this Court to
 3   grant its Request for Judicial Notice.
 4   Dated: September 6, 2021                      Law Offices of Lincoln Bandlow
 5

 6                                            By
                                                   LINCOLN D. BANDLOW
 7                                                 ROM BAR-NISSIM
                                                   Attorneys for Defendants
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             8
                DEFENDANTS’ REQUEST FOR JUDICIAL NOTICE ISO MOTION TO DISMISS
